t c memo united_states tax_court katrina l price petitioner v commissioner of internal revenue respondent docket no filed date katrina l price pro_se jeffrey johnson for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for additions to tax of dollar_figure for failure_to_file for and dollar_figure for failure to pay estimated_tax for and an accuracy- related penalty of dollar_figure for - the issues for decision are whether petitioner is liable for income_tax on her salary of dollar_figure per year in and and additional income of dollar_figure in and dollar_figure in we hold that she is whether petitioner is liable for additions to tax for failure_to_file and failure to pay estimated_tax for we hold that she is whether petitioner is liable for the accuracy-related_penalty for negligence for we hold that she is section reference are to the internal_revenue_code in effect in the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in new york new york when she filed the petition in this case she had a savings and checking account at citibank and chemical bank she had no other bank accounts during the years in issue petitioner had dollar_figure or less of cash at the beginning of she did not receive any gifts inheritances or loans in or or own any certificates of deposit stocks or bonds in those years - - petitioner worked for a one hour photo developing store photo store in and in and she received a salary of dollar_figure per week or dollar_figure per year in cash from the photo store her employer did not withhold any_tax from her salary petitioner deposited some of her salary in her bank accounts she did not report her photo store salary in income for or petitioner gambled in atlantic city new jersey almost every weekend in and every other weekend in she deposited some of her winnings in her bank accounts she won a dollar_figure jackpot at a casino in atlantic city in b petitioner’s bank transactions petitioner deposited dollar_figure in her bank accounts in and dollar_figure in those amounts include transfers from her chemical bank savings account to her chemical bank checking account of dollar_figure in and dollar_figure in the following chart summarizes petitioner’s bank_deposits and withdrawals of dollar_figure or more hereinafter referred to as large deposits or large withdrawals from her citibank checking citibank savings and chemical bank checking accounts in and feb feb feb feb feb mar mar cash mar mar cash mar mar exp apr apr cash jun jun payee jun jun co jul exp jul dec dec exp dec club ' petitioner’s citibank checking account petitioner’s citibank savings account date posted by bank account qao ch ch ch ckt ck ck ck ck sv sv sv sv ck ck sv sv ck ck ck ck ck ck ck ck ck large deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner’s chemical bank checking account large withdrawals oo transfer to mastercard oo transfer to bankcard check to agfa compugraf petitioner withdrew petitioner withdrew -0o0 check to american petitioner withdrew check to unknown -08 check to five deepe place -0o0 check to american check to american check to diner’s date posted by large large_bank account deposits withdrawals date ch ck dollar_figure date ch ck dollar_figure check to american exp date c ck dollar_figure date c ck dollar_figure check to beckville mgt for rent date c ck dollar_figure date c ck dollar_figure check to petitioner date c ck dollar_figure date c ck dollar_figure cashier’s ck date c ck dollar_figure check to dept of motor vehicles date c ck dollar_figure date c ck dollar_figure date c ck dollar_figure check to petitioner date c ck dollar_figure date c ck dollar_figure check to w h roth for car ins date c ck dollar_figure check to discover card ' petitioner’s chemical bank checking account petitioner’s citibank checking account petitioner’s gambling winnings c petitioner’s income_tax returns petitioner did not file an income_tax return for she timely filed a income_tax return she reported that she had won dollar_figure from gambling but she reported no other income she deducted dollar_figure for gambling_losses - - d respondent’s reconstruction of petitioner’s income the examination began on date alex malichiwski malichiwski respondent’s revenue_agent examined petitioner’s and returns he issued summonses to petitioner’s banks for petitioner’s records citibank and chemical bank gave malichiwski copies of petitioner’s bank statements and checks for and malichiwski reconstructed petitioner’s income for and because petitioner did not have records he used a modified bank_deposits method in which he assumed that deposits of less than dollar_figure hereinafter referred to as small deposits totaling dollar_figure in and dollar_figure in were petitioner’s wages from the photo shop he did not include the deposit from the reported gambling winnings in as income in the modified bank_deposits method because petitioner had reported the dollar_figure on her return malichiwski concluded that of petitioner’s bank_deposits of dollar_figure or more in totaling dollar_figure were unreported income because petitioner did not establish to his satisfaction during the examination that those funds were not taxable_income to her he concluded that of petitioner’s six bank_deposits of dollar_figure or more in totaling big_number deposits of dollar_figure ' the banks did not have copies of all of petitioner’s checks - and dollar_figure were not taxable_income because petitioner had written checks to herself in those amounts and he wanted to eliminate any possibility of double counting any deposits thus he concluded that dollar_figure was unreported income for opinion a whether petitioner is liable for income_tax on her salary of dollar_figure per year in and petitioner contends that she is not liable for income_tax on the dollar_figure salary that she received in we disagree petitioner bears the burden_of_proof rule a 290_us_111 petitioner stipulated and testified that she received a salary of dollar_figure per year in and in her posttrial brief she asks us to disregard the stipulation and her testimony a stipulation of fact is generally binding on the parties rule e we may modify or set_aside a stipulation if it is contrary to the record 93_tc_181 we do not set_aside the stipulation here because there is no evidence contrary to petitioner’s stipulation and testimony that she received a salary of dollar_figure per year in and respondent does not bear the burden_of_proof under sec_7491 because the examination in this case began on date sec_7491 applies to examinations commenced after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 - - on brief petitioner contends that she is liable for income_tax on dollar_figure one-third of dollar_figure from the photo shop in because she worked for and had earnings from the photo shop for only months in we disagree petitioner testified that she had problems with pregnancies in and and that she worked only the first months of because she was pregnant with twins petitioner later testified that she worked throughout but only months in petitioner made small deposits throughout as she had throughout these small deposits totaled dollar_figure in and dollar_figure in this suggests that she worked throughout and we conclude that petitioner earned dollar_figure working for the photo shop in and in and that she is liable for income_tax on those amounts b whether petitioner failed to report income of dollar_figure for and dollar_figure for we must decide whether as respondent contends petitioner failed to report income in addition to her dollar_figure salary from the photo shop of dollar_figure for and dollar_figure for respondent reconstructed petitioner's income using a modified bank_deposits method in which respondent counted deposits of petitioner contends that she did not receive a lump-sum payment of dollar_figure respondent does not contend that petitioner received dollar_figure in a lump sum rather respondent contends that petitioner received and deposited that amount in her bank accounts throughout used it for personal expenses and did not report it on her income_tax return - dollar_figure or more as income petitioner did not have adequate books_and_records if a taxpayer does not maintain adequate books_and_records the commissioner may reconstruct a taxpayer's income by any reasonable method which clearly reflects income sec_446 348_us_121 including the bank_deposits method 94_tc_654 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 102_tc_632 87_tc_74 estate of mason v commissioner supra if the taxpayer suggests a nontaxable source the commissioner must either connect the bank_deposits to a likely source of taxable_income or negate the nontaxable source alleged by the taxpayer 389_f2d_236 7th cir affg tcmemo_1966_234 respondent has connected the bank_deposits to a likely source of taxable_income because petitioner admits that she deposited gambling winnings in her bank accounts we conclude that respondent properly reconstructed petitioner’s additional income for and using the modified bank_deposits method thus petitioner bears the burden of proving that the deposits were not taxable_income to her but were instead derived from a nontaxable source 204_f3d_1228 9th cir affg tcmemo_1998_121 591_f2d_1243 9th cir clayton v commissioner supra 96_tc_858 affd on other grounds 959_f2d_16 2d cir parks v commissioner supra petitioner contends that some of the funds that she deposited in her bank accounts were not taxable to her because those funds belonged to the photo shop and not to her she contends that as a favor to the photo shop she deposited photo shop funds in her bank accounts at the close of the day and withdrew them the next business_day to return those funds to the photo shop we disagree petitioner’s testimony is the only evidence supporting her contention we decide whether a witness is credible based on objective facts the reasonableness of the testimony and the demeanor and consistency of statements made by the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg and remanding on another ground 99_tc_370 and tcmemo_1992_616 322_f2d_530 8th cir affg in part and remanding in part on another ground tcmemo_1961_237 petitioner’s testimony was implausible she was not consistent in explaining how she allegedly deposited and repaid photo shop funds she testified about only one instance in which she repaid the photo shop describing that instance she testified that she repaid the photo shop with a dollar_figure check that was paid on date however that check was paid to american express rather than to the photo shop the record contains no checks written by petitioner to the photo store ’ petitioner contends for the first time in her answering brief that the payments and transfers to credit card and bank card companies that correspond to her large deposits were for the photo store because the charges on those cards were for photo store expenses she contends that the photo store gave her the money that she deposited in her accounts to pay those bank and credit card bills petitioner’s statement in her answering brief is not evidence we can base our findings only on properly admitted evidence sec_7453 rule 90_tc_684 united_states v state of even if there were checks written to petitioner that she cashed for the photo store the result would not change because respondent did not include in the bank_deposits analysis any deposits for which there were corresponding checks to petitioner washington 459_fsupp_1020 w d wash there is no evidence to support petitioner’s contention petitioner did not testify that the photo shop charged expenses on her credit cards and her claim after trial that the photo shop charged its expenses on her credit cards is reason to disbelieve her trial testimony another reason for disbelieving petitioner’s trial testimony is the fact that she said in her answering brief that we should disregard her trial testimony relating to her photo store salary it is not clear what parts of petitioner’s testimony we should believe under these circumstances petitioner contends that some of the money that she deposited was her own money that she had withdrawn for gambling and redeposited afterwards petitioner’s testimony in this regard was very general she provided us no basis to decide which of the bank_deposits were redeposits of money she had withdrawn we conclude that in addition to the dollar_figure salary that petitioner earned each year from the photo store petitioner had unreported income of dollar_figure for and dollar_figure for cc whether petitioner is liable for the addition_to_tax for failure_to_file her income_tax return respondent determined that petitioner is liable for the addition_to_tax under sec_665l1 a for failure to filea return for petitioner contends that she timely filed her return we disagree petitioner stipulated and testified that she did not file a return she contends that we should ignore her stipulation and trial testimony we disagree there is no evidence contrary to her stipulation and testimony that she did not file a return petitioner attached to her answering brief a copy of a form letter from respondent which shows her account information for she contends that the form letter establishes that she filed a return in we disagree the form letter was not admitted into evidence and even if it had been it would not establish that she filed a return the form letter shows that she did not report any income deductions or tax for it does not state that petitioner filed a return for petitioner contends that respondent’s agent who sent her the form letter told her that someone had erased all the numbers for to make it appear that she had not filed a return there is no evidence to support this contention petitioner has at trial petitioner did not present any substantiation or financial records in her answering brief petitioner contends that she does not have records for because her basement where she stored her files flooded in there is no testimony or other evidence to support this statement we do not consider assertions of fact made in a party’s brief that are not in evidence rule b 90_tc_684 not convinced us that we should disregard her stipulation or trial testimony that she did not file a return we conclude that petitioner did not file a return for a taxpayer is not liable for the addition_to_tax if his or her failure_to_file a return was due to reasonable_cause and not willful neglect sec_665l1 a rule a 469_us_241 petitioner contends that if she did not file her income_tax return it was because she had health difficulties in and or because she had a difficult pregnancy in we disagree petitioner’s ability to work full time in and shows that she should have been able to file her return for we conclude that petitioner is liable for the addition_to_tax under sec_665l1 a for failure_to_file her return d whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax in respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for petitioner did not file a return for we have jurisdiction to review the commissioner’s determination of this addition_to_tax if the taxpayer did not file a return for the taxable_year sec_6665 meyer v commissioner 97_tc_555 a taxpayer is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax unless the taxpayer shows - - that he or she meets one of the exceptions provided in sec_6654 none of which apply here petitioner offered no evidence to show why she did not pay estimated_tax we conclude that petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for br whether petitioner is liable for the accuracy-related_penalty for respondent contends that petitioner is liable for the accuracy-related_penalty for negligence under sec_6662 for taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 petitioner bears the burden of proving that she is not liable for the accuracy-related_penalty rule a 92_tc_501 petitioner made no argument and offered no evidence that she is not liable for the accuracy-related_penalty we conclude that petitioner is liable for the accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
